            Case 3:21-cv-00652-JBA Document 1 Filed 05/12/21 Page 1 of 24




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT



 GOODWIN STEEL CASTINGS LTD.,                    )
     Plaintiff                                   )
                                                 )
                v.                               )   Civil Action No.
                                                 )
 GENERAL DYNAMICS CORP. A/K/A                    )
 ELECTRIC BOAT CORP. A/K/A                       )
 GENERAL DYNAMICS ELECTRIC                       )
 BOAT
      Defendant                                  )   MAY 12, 2021


                                        COMPLAINT

       AND NOW, comes the plaintiff, Goodwin Steel Castings Ltd., by its attorneys, Brenner,

Saltzman & Wallman LLP and MacDonald, Illig, Jones & Britton LLP, and files the following

Complaint upon which the following is a basis.


                                     INTRODUCTION


       1.      This is an action for damages arising out of the Columbia Common Missile

Compartment ("CMC") Build III Continuous Production Purchase Order No. PPE065=034

between the parties (the "Purchase Order," attached hereto as Exhibit A), under which Plaintiff

manufactures and supplies to Defendant steel submarine components in support of Defendant's

prime contract with the United States Navy.

       2.      Prior to and since award of the Purchase Order in May 2018, Plaintiff has

successfully performed for Defendant all obligations under Purchase Order requirements.
            Case 3:21-cv-00652-JBA Document 1 Filed 05/12/21 Page 2 of 24




       3.      In August 2018, Defendant issued a change to the Purchase Order requirements,

which resulted in significant increases to the cost of Plaintiff's performance and justified an

equitable adjustment to the Purchase Order price in accordance with its terms.

       4.      Specifically, Defendant awarded the Purchase Order to Plaintiff with full

knowledge that Plaintiff's proposed price contemplated post-award adjustments to accommodate

the cost of applying for and securing a U.S. Navy qualification that was necessary to fully perform

the Purchase Order.

       5.      Despite this, Defendant failed to facilitate Plaintiff's application to the Navy for the

necessary qualification, leading to significant delays to production and substantial increases in

Plaintiff's cost of Purchase Order performance.

       6.      Further, Plaintiff timely and in accordance with the terms of the Purchase Order

submitted a request for equitable adjustment for reimbursement of its increased costs of

performance attributable to the costs of the necessary qualification and the increased costs of

continued Purchase Order performance without the qualification.

       7.      Plaintiff has remained in full compliance with the Purchase Order and its terms and

conditions, and Plaintiff is entitled to an equitable adjustment in price resulting from Defendant's

change in requirements.

       8.      Defendant has acknowledged to Plaintiff that Plaintiff is entitled to an equitable

adjustment for the increased costs of performance that are a direct result of Defendant's change

and has participated in an audit to determine such cost, but has nevertheless refused to adjust the

Purchase Order price.

       9.      Plaintiff has made every effort to resolve the parties' dispute in accordance with the

Purchase Order's terms and conditions.


                                                  2
          Case 3:21-cv-00652-JBA Document 1 Filed 05/12/21 Page 3 of 24




        10.     Further, Plaintiff has at all times endeavored to mitigate the impact of Defendant's

change on the cost and time of performance under the Purchase Order so as not to impact this

critical supply contract in support of a vitally important U.S. Navy program.

        11.     Despite (i) Plaintiff's efforts and diligent documentation of its increased costs,

(ii) Defendant auditing and, on numerous occasions, verbally confirming such increased costs, and

(iii) Defendant admitting that its actions have caused harm to Plaintiff, Defendant has refused to

pay Plaintiff as required under the Purchase Order terms governing equitable adjustment for

changes to requirements.

        12.     Consequently, Plaintiff has no choice but to bring this action to seek relief from the

Court in the form of an award for monetary damages to compensate for the significant, out-of-

scope costs incurred by Plaintiff as a result of Defendant's change in requirements.

                           PARTIES, JURISDICTION, AND VENUE

        13.     Plaintiff Goodwin Steel Castings Ltd. (hereinafter "Plaintiff" or "Goodwin") is a

business entity located at Ivy House Foundry, Ivy House Road, Hanley, Stoke-on-Trent,

Staffordshire, STI 3NR, England, and incorporated under the laws of England and Wales.

        14.     Defendant General Dynamics Corp. a/k/a Electric Boat Corp. a/k/a General

Dynamics Electric Boat (hereinafter "Defendant" or "GDEB") is a business entity with an address

at 75 Eastern Point Road, Groton, Connecticut 06340-4989, and incorporated under the laws of

the State of New Jersey.

        15.     This Court has jurisdiction to hear this case under 28 U.S.C. § 1332(a), which

confers original jurisdiction on federal district courts to hear suits where, as here, the matter in

controversy exceeds the sum or value of $75,000, exclusive of interests and costs, and is between

citizens of a state and citizens or subjects of a foreign state.


                                                   3
           Case 3:21-cv-00652-JBA Document 1 Filed 05/12/21 Page 4 of 24




        16.         Defendant is subject to in personam jurisdiction in this Court because Defendant

did and continues to do business within the State of Connecticut and has had continuous and

systematic contacts with the State of Connecticut. Further, Defendant has consented to jurisdiction

in the State of Connecticut. Upon information and belief, Defendant also advertises in this district,

made material omissions and representations in this district, and breached its contract with Plaintiff

in this district.

        17.         Venue is proper in this Court under 28 U.S.C. § 1391 because a substantial part of

the events giving rise to Plaintiff's claim for damages occurred within this district. Specifically,

as set forth in greater detail below, Plaintiff has suffered damages arising from changed conditions

in its contract with Defendant, including the costs of qualification by the U.S. Navy required for

performance under the contract and additional costs of performance arising directly from

Defendant's changes to the contract.

                                      FACTUAL BACKGROUND

A.      History of the Parties

        18.         Defendant GDEB contracts with a number of steel fabricators to supply

components used in the manufacture of seafaring vessels for U.S. Naval Sea Systems Command

("NAVSEA").

        19.         Some components sought by GDEB for its sea vessel programs are comprised of

HY-80 grade steel, a high-tensile, high yield strength, low alloy metal developed for use in naval

applications, primarily for use in pressure hulls for the U.S. nuclear submarine program.

        20.         Sometime prior to calendar year 2017, GDEB identified Plaintiff Goodwin as a

steel fabricator capable of pouring, casting, manufacturing, and providing HY-80 grade steel

components for use in GDEB programs.


                                                    4
         Case 3:21-cv-00652-JBA Document 1 Filed 05/12/21 Page 5 of 24




       21.     In or about December 2016, GDEB and Goodwin collaborated for Goodwin to

secure from NAVSEA an authorization to pour HY-80 cast components up to a thickness of ten

(10) inches to supply to GDEB for incorporation in NAVSEA vessels ("HY-80 Qualification").

       22.     GDEB assisted Goodwin with obtaining HY-80 Qualification from NAVSEA and

funded Goodwin's participation and successful completion of the HY-80 Qualification process.

B.     The Request for Quote and Goodwin's Proposal

       23.     On February 24, 2017, GDEB published Request for Quote No. EB-H900-CP-

BC354-011 (the "RFQ") via its on-line GD-ESN e-Supply platform.

       24.     Under the RFQ, GDEB solicited prospective suppliers for ten specific HY-80

components for use in GDEB's CMC program under GDEB's prime contract with the U.S. Navy.

       25.     The RFQ specified that three of the ten solicited components have section

thicknesses greater than 10 inches, namely: (i) Drive-side Arm Hatch, line item 0126; (ii) Slave-

side Arm Hatch, line item 0151; and (iii) Muzzle Hinge Rod Side, line item 0226.

       26.     The RFQ's Bidders' Instructions directed prospective bidders to submit proposals

in response to the RFQ via the e-Supply platform and provided that "[t]he electronic submittal of

your bid proposal shall be considered binding as if it was submitted in writing, together with all

the rights and remedies afforded by the buyer."

       27.     Per the RFQ's Bidders' Instructions, all aspects of an electronically submitted

proposal, if selected for award, were to be contractually binding on GDEB and the awardee and

incorporated into the awarded purchase order.

       28.     Per the RFQ's Bidders' Instructions, GDEB had reserved the right "to award all,

part, or none of the bid items, re-issue and/or conduct [follow-on] bid requests as deemed

necessary, or disqualify bids submitted for noncompliance to bid requirements. Award selection


                                                  5
          Case 3:21-cv-00652-JBA Document 1 Filed 05/12/21 Page 6 of 24




will be based on the 'best overall value' determination by the buyer after considering all bid

attributes."

        29.    The RFQ set May 4, 2017, as the deadline for submission of proposals.

        30.    On March 29, 2017, Goodwin submitted relative to the RFQ a Vendor Information

Request ("VIR") noting that three of the ten components sought by GDEB required a thickness of

13.5 inches, which was outside the scope of Goodwin's 10-inch HY-80 Qualification.

        31.    The VIR expressly notified GDEB that Goodwin would need NAVSEA to expand

the scope of Goodwin's NAVSEA casting qualification ("Expanded HY-80 Qualification") in

order to be authorized to manufacture the 13.5-inch-thick components specified in the RFQ.

        32.    Specifically, Goodwin's VIR states -- in red text -- the following: "It is Goodwin's

intention to bid for manufacture of these castings listed below with a proposed solution to reduce

the maximum inscribed sphere, and to discuss with [GDEB] a proposal for qualification of section

thickness above 10"."

        33.    Via meetings and written correspondence subsequent to submission of the VIR,

Goodwin and GDEB discussed the need for Expanded HY-80 Qualification.

        34.    On May 3, 2017, Goodwin submitted via e-mail a letter to NAVSEA stating that

Goodwin's then-current HY-80 Qualification did not include authorization to pour the 13.5-inch

components and requesting Expanded HY-80 Qualification to pour the thicker components.

        35.    Goodwin's May 3, 2017 scope extension request stated that "Goodwin intends to

provide GDEB formal quotations for the part numbers subject to an extension of scope to be

executed by NAVSEA."

        36.    Goodwin copied GDEB senior management on Goodwin's May 3, 2017 request to

NAVSEA.


                                                6
          Case 3:21-cv-00652-JBA Document 1 Filed 05/12/21 Page 7 of 24




       37.       That same day, May 3, 2017, Goodwin electronically uploaded via the e-Supply

quote platform its initial proposal in response to GDEB's RFQ.

       38.       Goodwin included in its proposal both the March 2017 VIR and the May 2017

request to NAVSEA for Expanded HY-80 Qualification.

       39.       On page 55 of its proposal, Goodwin specifically referenced the March 2017 VIR

and again identified the three parts for which Goodwin would need Expanded HY-80

Qualification.

       40.       Given that Goodwin could not quantify in its proposal the anticipated costs of

Expanded HY-80 Qualification, Goodwin premised its proposed pricing in response to the RFQ

on GDEB funding the post-award cost of seeking and securing from NAVSEA the Expanded HY-

80 Qualification.

       41.       On August 30, 2017, GDEB published via the e-Supply platform certain

supplemental RFQ requirements with a deadline of September 23, 2017, for bidder responses.

       42.       The supplemental requirements included revised component drawings and a

requirement that bidders submit their price proposals using a uniform Excel spreadsheet.

       43.       On September 23, 2017, via the e-Supply platform, Goodwin supplemented its

proposal with Goodwin Reference No. D1073 ("Quote D1073"), i.e., the required Excel pricing

spreadsheet titled "FOUO Attachment A HY Castings SDD and RFQ Qtys.xls" ("Price Proposal").

       44.       Goodwin's Price Proposal stated a proposed pouring sequence for castings the range

of components required under the Purchase Order; specifically, Goodwin proposed pouring

smaller castings together with larger castings to utilize every batch of molten steel (known as a

"heat") as efficiently as possible, thereby enabling Goodwin to propose the most competitive price

possible in an effort to secure award of the Purchase Order.


                                                 7
          Case 3:21-cv-00652-JBA Document 1 Filed 05/12/21 Page 8 of 24




        45.     On October 20, 2017, and May 4, 2018, Goodwin provided to GDEB additional

pricing information to supplement Quote D1073.

        46.     Goodwin's proposal supplements to Quote D1073 revised only the aspects of its

proposal relevant to GDEB's requests for pricing clarifications; Goodwin did not -- by these

supplements to Quote D1073 or otherwise -- modify or alter its proposed technical approach

including Expanded HY-80 Qualification.

        47.     It was clear and understood by both parties that (i) Goodwin's proposed price did

not include the additional costs, if any, of Goodwin seeking Expanded HY-80 Qualification, and

(ii) that Goodwin would submit to GDEB formal quotes for the cost of NAVSEA extension for

the three thicker parts.

        48.     GDEB did not at any time prior to or in connection with award of the Purchase

Order exercise its right under the RFQ (i) to disqualify Goodwin for noncompliance with

NAVSEA qualification requirements, or (ii) to award only a partial Purchase Order for the castings

that were within Goodwin's then-current NAVSEA qualification.

C.      The Purchase Order

        49.     On May 22, 2018, GDEB awarded the Purchase Order to Goodwin for a firm, fixed

price of $18,290,920.38.

        50.     In accordance with the RFQ, the Purchase Order stated that it was "awarded in

accordance with E supply quote D1073.00 submitted by Goodwin Steel Castings." (Ex. A at p. 7.)

        51.     The Purchase Order incorporated GDEB's standard terms and conditions for

purchase orders under prime federal contracts, titled Electric Boat Corporation Terms and

Conditions No. EB-2NC Non-Commercial Rev 2, as amended ("Terms and Conditions," attached

hereto as Exhibit B).


                                                8
             Case 3:21-cv-00652-JBA Document 1 Filed 05/12/21 Page 9 of 24




        52.        The Terms and Conditions expressly provide that "[t]his purchase order is a

subcontract under [GDEB]'s prime contract with the U.S. Government. Unless specifically stated

otherwise in writing in the Purchase Order, it neither establishes not intends to establish any privity

of contract between [Goodwin] (or any other entity) and the U.S. Government nor does it bind or

purport to bind the United States Government, its officers, representatives, employees, or agents."

(Ex. B at p. 1.)

        53.        Thus, GDEB and Goodwin are the only parties bound by the Purchase Order and

its Terms and Conditions.

        54.        Sections 64 through 67 of the Terms and Conditions, titled "Changes," set forth the

requirements and procedures to any change to the Purchase Order.

        55.        Specifically, Section 64(a) provides that GDEB's Materials Management

Representative is responsible for issuing any changes to the general scope of the Purchase Order.

(Ex. B at p. 14.)

        56.        Under Sections 64(b)-(f) of the Terms and Conditions, Goodwin is permitted to

notify GDEB of any conduct which Goodwin "considers would constitute or would require a

change to this contract" and, if an equitable adjustment to the Purchase Order's firm, fixed price is

warranted, "proceed in accordance with the Changes clause herein." (Ex. B at pp. 14-15.)

        57.        Section 64(f) provides that "[r]equests for equitable adjustment shall, when

appropriate, be made in accordance with the Documentation of Requests for Equitable Adjustment

[i.e., Section 66] and other clauses, including certification requirements, contained herein." (Ex. B

at p. 15.)

        58.        Section 64(e) provides that, in the event of a change or alleged change to the

Purchase Order, "[Goodwin] shall diligently continue performance of the unaffected portions of


                                                    9
         Case 3:21-cv-00652-JBA Document 1 Filed 05/12/21 Page 10 of 24




this Purchase Order to the maximum extent possible in accordance with its terms and conditions,

and in a manner to minimize cost or price impact, schedule impact, and actual or potential delay

and disruption of performance." (Ex. B at p. 15.)

       59.     Further, Section 37(c) provides that, "[p]ending final resolution of any decision,

appeal, or judgment of any proceedings relating to the Purchase Order, or the settlement of any

dispute arising under this Purchase Order, [Goodwin] shall proceed diligently with the

performance of this Purchase Order in accordance with all the terms and conditions contained

herein." (Ex. B at p. 9.)

       60.      On June 20, 2018, Goodwin executed the Purchase Order as awarded with the

understanding that the parties would proceed with GDEB coordinating and funding Expanded HY-

80 Qualification as proposed; to that end, Goodwin's signed Purchase Order Acknowledgement

expressly stated that its acceptance was "SUBJECT TO THE TERMS OF OUR QUOTATION."

Goodwin's Purchase Order Acknowledgement is attached hereto as Exhibit C.

D.     Post-Award Interactions of the Parties

       61.     Subsequent to award of the Purchase Order, GDEB and Goodwin engaged in

customer interface meetings prior to Goodwin commencing component manufacturing.

       62.     Pursuant to these exchanges, Goodwin submitted on a rolling basis Vendor

Procedure Approval Requests ("VPARs") for the components awarded to Goodwin under the

Purchase Order, including the three thicker components.

       63.     From award of the Purchase Order in May 2018 through July 2018, Goodwin

continued to communicate with NAVSEA regarding the process for Expanded HY-80

Qualification; Goodwin included GDEB on each of these communications, yet GDEB failed to

take an active role in securing Goodwin's Expanded HY-80 Qualification.


                                               10
         Case 3:21-cv-00652-JBA Document 1 Filed 05/12/21 Page 11 of 24




       64.       For example, via e-mail dated July 2, 2018, Goodwin urgently requested official

notification from NAVSEA regarding the status of its May 3, 2017 request for Expanded HY-80

Qualification.

       65.       In subsequent e-mail correspondence to Goodwin and GDEB between July 2 and

August 9, 2018, NAVSEA stated that there was limited availability for the qualification process

due to "various high priority/visibility items."

       66.       GDEB evaluated Goodwin's VPARs and issued authorizations to begin

manufacture of the seven components with less-than-10-inch section thicknesses.

       67.       On October 30, 2018, Goodwin commenced performance under the Purchase Order

to the maximum extent possible in accordance with the GDEB-approved VPARs for the seven

components with less-than-10-inch section thicknesses.

E.     GDEB's Change to the Purchase Order and Goodwin's Continued Performance

       68.       With respect to the three thicker components, GDEB deviated from the parties'

communications during the RFQ process and the executed Purchase Order between the parties.

       69.       Rather than proceeding under the Purchase Order as awarded, GDEB disapproved

Goodwin's VPARs for the three thicker components.

       70.       Specifically, on August 22, 2018, GDEB issued VPAR responses SVE213-043 and

SVE 214-005, rejecting Goodwin's requests for GDEB to coordinate and fund the process for

Expanded HY-80 Qualification and instead directing Goodwin to apply directly to NAVSEA.

       71.       As described in greater detail below, this rejection of Goodwin's request for GDEB

to engage in the process for Expanded HY-80 Qualification amounted to a change in Purchase

Order requirements that ultimately resulted in significant production delays and increased costs of

performance for Goodwin.


                                                   11
         Case 3:21-cv-00652-JBA Document 1 Filed 05/12/21 Page 12 of 24




       72.     Despite GDEB's change in requirements, Goodwin continued its good faith

performance under the Purchase Order to the maximum extent possible without Expanded HY-80

Qualification, as required under Sections 37(c) and 64(e) of the Terms and Conditions.

       73.     As GDEB was well aware -- given its experience with its NAVSEA customer and

its inclusion on Goodwin's qualification-related correspondence to NAVSEA -- Goodwin's

Expanded HY-80 Qualification, coupled with continued performance under the Purchase Order,

would incur significant increases in production costs.

       74.     Specifically, GDEB was aware that Goodwin's increased costs would include

additional raw material and processing costs attributable to pouring prototype castings for the three

thicker components needed for Expanded HY-80 Qualification.

       75.     Further, GDEB was aware that Goodwin would incur increased costs attributable

to proceeding with manufacture and delivery of the other seven components in a manner and

sequence that was changed from that proposed in Goodwin's bid.

       76.     From August to December 2018, Goodwin continued the process of applying for

the Expanded HY-80 Qualification, including the pouring of castings for NAVSEA inspection and

approval, as well as continued performance under the Purchase Order.

       77.     Goodwin continually apprised GDEB of the costs and status of this process; for

example, on or around December 20-21, 2018, Goodwin exchanged e-mails with GDEB regarding

the process and cost of Expanded HY-80 Qualification, notifying GDEB that expanded NAVSEA

qualification would require a "22,000 lbs melt to produce a sacrificial qualification casting … in

the region of $200k of hard cost."




                                                 12
         Case 3:21-cv-00652-JBA Document 1 Filed 05/12/21 Page 13 of 24




       78.     In the December 2018 e-mail exchange, Goodwin reminded GDEB that

qualification costs had not been included in Goodwin's initial proposal and that Goodwin had

"made every effort to draw your attention [to this] in our bid."

       79.     Further, in an effort to be proactive and mitigate against anticipated increased costs

and delay, Goodwin proactively proposed that GDEB authorize Goodwin to pour first foundry

article ("FFA") castings of the three thicker components prior to Expanded HY-80 Qualification.

       80.     On December 20, 2018, NAVSEA approved Goodwin's FFA testing plan to

produce castings for the three thicker components.

       81.     Accordingly, on January 12, 2019, Goodwin contacted GDEB via e-mail to obtain

a risk release to permit Goodwin to cast the FFAs of the three thicker components.

       82.     In response, on January 24, 2019, GDEB issued SVE 009-027 authorizing Goodwin

to pour FFA castings for the three thicker components prior to receiving Expanded HY-80

Qualification from NAVSEA.

       83.     GDEB conditioned this release on Goodwin "hold[ing] the financial risk and all

liability" for production costs in the event that NAVSEA rejected Goodwin's FFA castings, to

which Goodwin agreed in good faith in the interest of partnership and to facilitate continued

Purchase Order performance.

       84.     To expedite production and mitigate delays while awaiting NAVSEA's approval of

the FFA castings, Goodwin requested on August 17, 2019, that GDEB approve full serial

production of the three thicker castings prior to NAVSEA approval of the FFAs.

       85.     On August 26, 2019, GDEB responded to Goodwin's request by issuing SVF 233-

011, which permitted Goodwin to commence serial production of the three thicker components

while awaiting a response from NAVSEA.


                                                 13
         Case 3:21-cv-00652-JBA Document 1 Filed 05/12/21 Page 14 of 24




        86.    Again, GDEB conditioned this release on "Goodwin accept[ing] 100%

responsibility and risk related to pouring serial manufacture castings" in the event that NAVSEA

either rejected the FFAs or Goodwin's request for Expanded HY-80 Qualification, and Goodwin

again proactively accepted this risk in good faith to mitigate further delays to production.

        87.    Thus, it took GDEB nearly ten months from the date of Goodwin's October 2018

commencement of performance -- and over a year from its August 2018 change to Purchase Order

requirements -- to authorize Goodwin to begin serial production of the three thicker components.

        88.    Due to GDEB's change to the Purchase Order, its unreasonable delay in authorizing

serial production, and its requirement that Goodwin do so at its sole risk, Goodwin incurred

significant disruption and increased costs of proceeding with manufacture and delivery of

components in a manner and sequence that was changed from Goodwin's proposal and award.

        89.    Specifically, to proceed with production while fulfilling GDEB's new requirement

to apply directly to NAVSEA for Expanded HY-80 Qualification, Goodwin was forced to pour

castings out of sequence.

        90.    Rather than efficiently utilizing each heat to pour both small and large castings

together as set forth in its proposal, Goodwin used heats to pour only the smaller castings.

        91.    This resulted in numerous additional heats being necessary to pour the thicker

components that were permissible only after GDEB authorized serial production on August 26,

2019.

        92.    Throughout its performance under the Purchase Order, Goodwin funded, at its sole

risk, the increase in costs due to seeking Expanded HY-80 Qualification, including FFA casting

and serial production, and the increased costs of continued performance.




                                                 14
         Case 3:21-cv-00652-JBA Document 1 Filed 05/12/21 Page 15 of 24




       93.     Between October 2019 and March 2020, Goodwin engaged in multiple

correspondences with NAVSEA regarding the status of Expanded HY-80 Qualification and copied

GDEB on all such exchanges.

       94.     On March 25, 2020, NAVSEA sent Goodwin official notice of its approved

Expanded HY-80 Qualification, SUBJECT line "Goodwin Steel Castings HY-80 Extension

Qualification to 13.5 Inches."

F.     The Change Process

       95.     GDEB's decision to deviate from the awarded Purchase Order constituted a change

in requirements under the Changes clause of the Purchase Order Terms and Conditions.

       96.     The period of time affected by GDEB's change to the Purchase Order began with

its August 17, 2018 direction to Goodwin to apply directly to NAVSEA for Expanded HY-80

Qualification and extended until GDEB's August 26, 2019 issuance to Goodwin of a serial

production risk release -- a time period of over a year.

       97.     Over the course of the year-plus period of time, Goodwin's continued performance

of the Purchase Order in compliance with Sections 37(c) and 64(e) of the Terms and Conditions

resulted directly in Goodwin incurring a significant increase in production costs from that which

the parties agreed when they executed the Purchase Order.

       98.     Specifically, GDEB's change not only required Goodwin to pay for the costs of

securing Expanded HY-80 Qualification directly from NAVSEA, but also resulted in increased

costs in the form of additional melts and excess revert (i.e., scrap metal) resulting from Goodwin's

continued performance.

       99.     On April 7, 2020, Goodwin by letter notified GDEB of NAVSEA's March 25, 2020

approval of Goodwin's Expanded HY-80 Qualification.


                                                 15
         Case 3:21-cv-00652-JBA Document 1 Filed 05/12/21 Page 16 of 24




       100.    Goodwin's April 7, 2020 letter also provided GDEB with official notice of

Goodwin's claim for increased costs resulting from GDEB's change, listed the types of increased

costs that Goodwin incurred, and requested that GDEB issue an official Purchase Order change

pursuant to the Changes clause of the Terms and Conditions.

       101.    Goodwin received no response from GDEB to its April 7, 2020 request for an

official notice of a Purchase Order change.

G.     Request for Equitable Adjustment

       102.    When Goodwin received no response from GDEB to the April 7, 2020 notice of

claim, Goodwin proceeded with an official request to GDEB's Materials Management

Representative for equitable adjustment under Terms and Conditions Section 66, Documentation

of Requests for Equitable Adjustment. Goodwin's May 28, 2020 request for equitable adjustment

("REA"), with all enclosures thereto, is attached here as Exhibit D.

       103.    Goodwin's REA identified an overall claim of $2,077,789.18, attributable to the

following three specific increases in costs:

               a.      Expanded HY-80 Qualification: $348,011.08 for the cost of pouring and
                       testing FFAs for the three thicker components.

               b.      Additional Melt: $656,037.66 for the increase in costs of pouring
                       components out of sequence during continued Purchase Order performance
                       while awaiting Expanded HY-80 Qualification.

               c.      Excess Revert: $1,073,740.55 for losses due to the increase in excess revert,
                       i.e., unusable scrap metal, resulting from pouring components out of
                       sequence during continued Purchase Order performance while awaiting
                       Expanded HY-80 Qualification.

       104.    Goodwin's REA provided all documentation required under Section 66 of the

Terms and Conditions including, but not limited to, detailed descriptions of the work added by

GDEB's change, the interference and inefficiencies in Purchase Order performance caused by the


                                                16
         Case 3:21-cv-00652-JBA Document 1 Filed 05/12/21 Page 17 of 24




change, the period of time affected by the change, measures taken to lessen disruption caused by

the change, and measure taken to mitigate costs and delays attributable to the change. (See Ex. D

at pp. 4-10.)

       105.      By letter dated July 16, 2020, GDEB acknowledged receipt of Goodwin's May 29,

2020 REA.

       106.      By e-mail dated September 4, 2020, Goodwin requested a status of the REA and

provided additional information to assist GDEB with its assessment of the REA, again drawing

GDEB's attention to the relevant portions of Goodwin's initial proposal in response to the RFQ

that expressly identified the need for GDEB to coordinate and fund Expanded HY-80

Qualification.

       107.      By e-mail dated November 18, 2020, nearly six months after Goodwin's

submission, GDEB responded to the REA and summarily rejected Goodwin's claim for Expanded

HY-80 Qualification costs.

       108.      Specifically, GDEB erroneously stated that "[n]o mention of any requalification

costs were part of the VBID or subsequent award and acknowledgement of the purchase order.

Goodwin assumed the extension would be granted and bid accordingly."

       109.      GDEB's justification for rejecting Goodwin's claim for Expanded HY-80

Qualification costs is unsupported by the record, as Goodwin's pre- and post-proposal

correspondence with GDEB and NAVSEA, as well as the proposal itself, clearly established

Goodwin's intention for GDEB to coordinate and fund Expanded HY-80 Qualification. (See, e.g.,

Ex. D at pp. 1-4 and Enclosures A through K.)

       110.      Further, GDEB's contention that the costs of Expanded HY-80 Qualification were

not part of the Purchase Order award is belied by the fact that GDEB expressly awarded the


                                                17
         Case 3:21-cv-00652-JBA Document 1 Filed 05/12/21 Page 18 of 24




Purchase Order to Goodwin "in accordance with E supply quote D1073.00," which specifically

proposed Expanded HY-80 Qualification for the three thicker components. (Ex. A at p. 7.)

       111.    GDEB's e-mail response to the REA also rejected Goodwin's claim for additional

melt and excess revert costs, stating: "It is not clear why excessive revert was a result of pouring

out of sequence. Revert would exist whether the castings were poured to plan or not, and should

therefore have been included in the price quote for the bid."

       112.    Despite rejecting the claims in the REA, GDEB's e-mail acknowledged that

Goodwin may have experienced undue delay and costs resulting from Expanded HY-80

Qualification and directed Goodwin to submit a revised claim for costs incurred:

           If Goodwin has experienced undue delay during their NAVSEA
           requalification efforts and see this as a potential path to recovery of some
           incurred costs, Goodwin would need to quantify this delay and incurred
           costs as part of their REA and resubmit.

           Please provide a resubmittal of the claimed incurred cost breakdown which
           directly relates to the entitlement basis described above, and [GDEB] can
           review to determine if there might be a recovery path with NAVSEA.

       113.    By e-mail dated November 23, 2020, Goodwin informed GDEB that it disputed

GDEB's rejection of the REA and requested a conference with counsel present in accordance with

Section 37 of the Terms and Conditions. (See Ex. B at p. 8 ("The parties will attempt to settle in

good faith all disputes related to this Purchase Order at the lowest practicable level.").)

       114.    E-mail correspondence and telephone conferences between the parties and counsel

occurred between October 23 and October 30, 2020, in an attempt to resolve Goodwin's claims.

       115.    As a result of this correspondence, Goodwin submitted to GDEB on December 8,

2020, a revised REA further detailing Goodwin's support and documentation for its entitlement to

the claims set forth in the REA. Goodwin's revised REA is attached hereto as Exhibit E.



                                                 18
         Case 3:21-cv-00652-JBA Document 1 Filed 05/12/21 Page 19 of 24




H.     Attempts at REA Dispute Resolution and the Parties' Joint Audit of Costs

       116.    The parties continued discussions throughout December 2020 and January 2021,

resulting in Goodwin drafting, in slide presentation format, detailed responses to GDEB's

questions regarding the REA.

       117.    As a result of Goodwin's responses to GDEB's inquiries, the parties collaborated

on a joint financial audit of Goodwin's increased costs resulting from the change to determine the

extent of equitable adjustment to which Goodwin may be entitled.

       118.    Following the joint audit of increased costs, Goodwin sent to GDEB's Materials

Management Representative a letter dated February 5, 2021, with a revised breakdown of claimed

costs based on the parties' joint audit. The revised breakdown of costs increased the overall claim

under the REA to $2,803,365.77.        Goodwin's February 5, 2021 letter providing a revised

breakdown of costs is attached hereto as Exhibit F.

       119.    The increase in costs to $2,803,365.77, from the $2,077,789.18 claim in the original

May 28, 2020 REA, resulted from (i) an increase in the volume of extra metal poured out of

sequence during Purchase Order performance while awaiting Expanded HY-80 Qualification,

which was discovered during the joint review by both Goodwin and GDEB, and (ii) the rate of

currency exchange increasing from 1.27 GBP/USD at the time of the May 2020 REA to the rate

of 1.38 GBP/USD in effect in February 2021. (See Ex. F at p. 1.)

       120.    Specifically, the revised breakdown of costs set forth the following with regard to

the REA $2,803,365.77:

               a.     Expanded HY-80 Qualification: $378,153.77 for the cost of pouring and
                      testing FFAs for the three thicker components, an increase from
                      $348,011.08 in the original REA.

               b.     Additional Melt: $1,523,520.00 for the increase in costs of pouring
                      components out of sequence during continued Purchase Order performance

                                                19
           Case 3:21-cv-00652-JBA Document 1 Filed 05/12/21 Page 20 of 24




                        while awaiting Expanded HY-80 Qualification, and increase from
                        $656,037.55 in the original REA.

                 c.     Excess Revert: $901,692.00 for losses due to the increase in excess revert,
                        i.e., unusable scrap metal, resulting from pouring components out of
                        sequence during continued Purchase Order performance while awaiting
                        Expanded HY-80 Qualification, a decrease from $1,073,740.55 in the
                        original REA.

(Ex. F at pp. 1-2.)

          121.   GDEB personnel participated fully in the joint audit and concurred with the revised

breakdown of costs set forth in Paragraph 120 above.

          122.   The Parties continued dispute-related correspondence in February and March 2021.

          123.   On Wednesday, March 31, 2021, the parties engaged in a telephone conference

during which GDEB acknowledged that Goodwin had been "harmed" by GDEB's change to the

Purchase Order.

          124.   Nevertheless, despite this admission and its participation in the joint audit that

calculated the quantum of equitable adjustment due to Goodwin, GDEB made no further

commitment toward payment of Goodwin's claim in the REA.

                                            COUNT I
                                       (Breach of Contract)

          125.   Goodwin incorporates Paragraphs 1 through 124 above as though set forth at length

herein.

          126.   GDEB was aware for numerous reasons that Goodwin's proposal contemplated

GDEB covering the cost of Expanded HY-80 Qualification, including, but not limited to, the

following reasons:

                 a.     First, as discussed above, GDEB had set a precedent between the parties
                        when it funded Goodwin’s original HY-80 Qualification to produce cast
                        components with section thicknesses up to 10 inches.


                                                 20
        Case 3:21-cv-00652-JBA Document 1 Filed 05/12/21 Page 21 of 24




              b.     Second, Goodwin copied GDEB senior management on Goodwin's pre-
                     proposal written request to NAVSEA for Expanded HY-80 Qualification to
                     pour components thicker than 10 inches.

              c.     Third, Goodwin also submitted the scope extension request to GDEB as
                     Appendix 2 of its proposal in response to the RFQ, in which Goodwin
                     clearly stated its post-award intent "to provide GDEB formal quotations to
                     the part numbers subject to an extension of scope to be provided by
                     NAVSEA." (See Ex. D at Encl. D, Goodwin HY-80 Qualification - Scope
                     Extension Request at p. 1.)

              d.     Fourth, Goodwin had submitted a VIR to GDEB prior to submission of
                     Goodwin's proposal in response to the RFQ, which stated Goodwin's
                     intention "to discuss with [GDEB] a proposal for qualification of section
                     thickness above 10"." (See id. at Encl. E, VIR 28-03-2017, March 29,
                     2017.)

              e.     Fifth, Goodwin's proposal itself, at page 55, specifically referenced the
                     March 2017 VIR and expressly identified the three parts for which Goodwin
                     would need Expanded HY-80 Qualification.

              f.     Finally, Goodwin attached the March 29, 2017 VIR in its May 4, 2017
                     proposal to GDEB in response to the RFQ. (See id. at Encl. E, VIR 28-03-
                     2017, March 29, 2017.)

       127.   Goodwin incorporated the items in Paragraphs 128 above in its electronic proposal

submitted to GDEB as Quote D1073, in accordance with the RFQ's Bidders' Instructions.

       128.   GDEB awarded the Purchase Order in accordance with the RFQ and "with E supply

quote D1073.00 submitted by Goodwin Steel Castings." (Ex. A at p. 7.)

       129.   The Purchase Order is a valid and enforceable contract, executed by the parties in

May 2018.

       130.   GDEB's deviation from the awarded Purchase Order requirements -- namely, its

shift to requiring Goodwin alone to apply for and fund the Expanded HY-80 Qualification from

NAVSEA -- is a change to Purchase Order requirements under the Changes clause of the Terms

and Conditions.




                                              21
           Case 3:21-cv-00652-JBA Document 1 Filed 05/12/21 Page 22 of 24




          131.   Goodwin's May 28, 2020 Request for Equitable Adjustment, as supplemented and

amended to-date, is a proper claim under the Changes clause for reimbursement of increased costs

suffered as a result of GDEB's change to the Purchase Order.

          132.   GDEB's failure to comply with the Changes clause of the Purchase Order is a

material breach of contract.

          133.   As a result of GDEB's breach of contract, Goodwin has suffered direct damages in

the amount of at least $2,803,365.77, as well as incidental and consequential damages.


          WHEREFORE, Plaintiff Goodwin Steel Castings Ltd. requests that the Court enter

judgment on this Count in its favor and against Defendant General Dynamics Electric Boat in an

amount in excess of $75,000, and such other legal and/or equitable relief as the Court deems

appropriate.


                                         COUNT II
                               (Quantum Meruit -- in the alternative)

          134.   Goodwin incorporates Paragraphs 1 through 133 above as though set forth at length

herein.

          135.   As a result of GDEB's actions, Goodwin incurred substantial increased costs to

pour, cast, finish, and supply all component parts that GDEB purchased from Goodwin.

          136.   Goodwin's manufacture and delivery of the components purchased by GDEB

conferred a significant benefit onto GDEB.

          137.   GDEB appreciated the benefit that Goodwin conferred on GDEB.

          138.   GDEB has accepted and continues to accept the component parts manufactured by

Goodwin and has retained the benefit of the costs and efforts borne by Goodwin.



                                                22
         Case 3:21-cv-00652-JBA Document 1 Filed 05/12/21 Page 23 of 24




       139.    It is inequitable to allow GDEB to retain the benefits without paying Goodwin for

the value of the work performed.


       WHEREFORE, Plaintiff Goodwin Steel Castings Ltd. requests that the Court enter

judgment on this Count in its favor and against Defendant General Dynamics Electric Boat in an

amount in excess of $75,000, and such other legal and/or equitable relief as the Court deems

appropriate.


                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues triable to a jury as a matter of right.


                                           Respectfully submitted,


                                           s/Rowena A. Moffett
                                           Rowena A. Moffett (ct19811)
                                           BRENNER, SALTZMAN & WALLMAN LLP
                                           271 Whitney Avenue
                                           New Haven, Connecticut 06511-3714
                                           (203) 772-2600
                                           (203) 562-2098 (facsimile)
                                           rmoffett@bswlaw.com

                                           s/ William S. Speros
                                           William S. Speros (pro hac vice admission pending)
                                           Jamie R. Schumacher (pro hac vice admission pending)
                                           MACDONALD, ILLIG, JONES & BRITTON LLP
                                           100 State Street, Suite 700
                                           Erie, Pennsylvania 16507-1459
                                           (814) 870-7764
                                           (814) 454-4647 (facsimile)
                                           wsperos@mijb.com
                                           jschumacher@mijb.com


                                           Attorneys for Plaintiff
                                           Goodwin Steel Castings Ltd.


                                                  23
         Case 3:21-cv-00652-JBA Document 1 Filed 05/12/21 Page 24 of 24




                                CERTIFICATE OF SERVICE



       I hereby certify that on May 12, 2021, the foregoing Complaint was filed electronically

with the Clerk of Court, using the CM/ECF system. Notice of this filing will be sent to all parties

who have appeared of record by operation of the Court's ECF system and constitutes service of

this filing under Rule 5(b)(2)(E) of the Federal Rules of Civil Procedure.




                                              s/Rowena A. Moffett
                                              Rowena A. Moffett (ct19811)




                                                24
